Citation Nr: 0636065	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to an initially compensable evaluation for 
residuals of an injury to the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to May 1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
October 2004 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a right elbow 
disability and an initial compensable evaluation for 
residuals of an injury to the right wrist.  In October 2004, 
the Board remanded these claims for further development.  The 
remand directed that the veteran be requested to provide the 
names, addresses, and dates of treatment of all health care 
providers, both VA and private, who had treated him for 
either his right elbow disability or his service-connected 
right wrist disability since February 2003.  The remand also 
directed that the veteran be scheduled for a VA examination 
to determine the etiology of any current right elbow 
disability and to determine the current severity of the 
veteran's service-connected right wrist disability.  The 
remand stated that in the event that the veteran did not 
report for the scheduled examination, documentation should be 
obtained which showed that notice scheduling the examination 
was sent to the last known address.

The evidence shows that the veteran did not report for the VA 
examination, which was scheduled for April 15, 2005.  The 
Board notes that the veteran reported his address as [] 
[redacted], [redacted], Ohio, on his September 2000 claim and 
continued to use that address through an April 2002 
statement.  In September 2002, the veteran reported his 
address as [] [redacted], [redacted], Ohio, and continued 
to use that address through a February 2003 statement.  
However, a subsequent June 2003 statement from the veteran 
once again reported his address as [] [redacted], [redacted], 
Ohio.  The June 2003 statement is the last document of record 
received from the veteran.  Accordingly, the [] [redacted], 
[redacted]t, Ohio, address is the veteran's last known address.

The record shows that, with the exception of a February 2004 
supplemental statement of the case, all notices and 
communications sent to the veteran after June 2003 were sent 
to the [] [redacted], [redacted], Ohio, address.  
Significantly, this includes the October 2004 remand by the 
Board, the November 2004 Veteran's Claims Assistance Act 
letter, the April 2005 VA notice of an upcoming examination, 
the April 2005 VA Medical Center notice scheduling the 
examination, and the October 2005 supplemental statement of 
the case.  Moreover, there was no indication of whether any 
notice of the examination was returned as undeliverable.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must request that the veteran 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and private, who 
have treated him for either his right 
elbow disability or his 
service-connected right wrist 
disability since February 2003, which 
is the most recent medical evidence on 
file.  After securing the necessary 
authorization, the RO must attempt to 
obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records 
identified by the veteran, it must 
inform the veteran of this and request 
that he provide copies of the 
outstanding medical records.

3.	Thereafter, the RO must schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the etiology of any current 
right elbow disability and to determine 
the current severity of the veteran's 
service-connected right wrist 
disability.  The VA claims folder, 
including a copy of this Remand, must 
be made available to and reviewed by 
the examiner.  All indicated tests and 
studies, including x-rays and pertinent 
consultations, must be accomplished.  
All clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must also 
perform range of motion testing of the 
right wrist, expressed in degrees, with 
standard ranges provided for comparison 
purposes.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected right wrist 
disability, to include any weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must provide an 
opinion as to the impact of the 
service-connected right wrist 
disability on the veteran's ability to 
work.  The examiner must also provide 
an opinion as to whether any current 
right elbow disability found is 
causally related to the veteran's 
military service.  The rationale for 
all opinions expressed must be 
provided.  The report prepared must be 
typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

